Citation Nr: 1732015	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected tinnitus.
 
2.  Entitlement to service connection for a heart disability, to include as secondary to the service-connected tinnitus.
 
3.  Entitlement to service connection for a psychiatric disability, to include as secondary to the service-connected tinnitus.

4.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that proceeding is associated with the Veteran's claims file. 

The Board remanded each of the issues herein for additional development in April 2015 and again in February 2017.

The Board finds, based on the evidence discussed below, that the Veteran's instant claims of entitlement to service connection for a lumbar spine disability, heart disability, and psychiatric disability include claims for service connection for each of those disabilities as secondary to the Veteran's service-connected tinnitus.  Thus, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize these claims as  reflected above on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, the Board finds that yet another remand is necessary prior to its decision of these claims.  The Veteran is claiming entitlement to service connection for a lumbar spine disability, heart disability, and a psychiatric disability, each to include as secondary to his service-connected tinnitus.  The Veteran claimed these conditions were secondary to his service-connected tinnitus in, for example, his initial claims in March 2009, his written statements to VA, and at his April 2010 DRO hearing.  

The Veteran was afforded examinations in relation to each of these claimed disabilities in July 2015 and August 2015.  Addendum opinions were obtained in relation to each in March 2017.  However, none of the examination opinions address whether those disabilities were caused or aggravated or are otherwise related to his service-connected tinnitus.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, such an opinion should be obtained prior to decision of these claims by the Board.  

Further, the February 2017 remand specifically directed, in essence, that an opinion as to whether the Veteran's scoliosis was at least as likely as not incurred in, caused or aggravated by his active duty service.  The resultant March 2017 addendum opinion, however, simply stated that the Veteran's LBP (assumingly, his lower back pain) was less likely than not incurred in, caused or aggravated by his service.  The addendum opinion also fails to address the etiology of any of the Veteran's "other diagnosed back disabilities," as also directed by the Board in its previous remand.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, on remand, another opinion should be obtained addressing the etiology of the Veteran's scoliosis and any other diagnosed back disabilities, too, not just his lower back pain.

Finally, regarding the Veteran's claimed psychiatric disability, the March 2017 addendum opinion obtained in relation to that claim is also inadequate based on the language used by the examiner therein.  Specifically, the examiner stated that "it appears at least as likely as not that the [V]eteran's schizophrenia ... is unrelated to his military service..."  The question before the Board is not whether it is at least as likely as not that the Veteran's schizophrenia is unrelated to his military service, but rather, whether it is at least as likely as not that the Veteran's schizophrenia (and any other currently diagnosed psychiatric disabilities) is related to his military service.  While the Board acknowledges that the difference in this terminology may seem trivial, legally, that difference is of great import.  In the Board's view, the examiner's language leaves room for the possibility that it is their professional opinion that it is as likely as not that the Veteran's schizophrenia is related to his military service (in other words, the possibility of his schizophrenia being related to his military service is equally as great as the possibility of it not being related to his service).  If that is the case, the Veteran's chances of prevailing in this claim are much higher.  Thus, the March 2017 examination opinion is inadequate, and another opinion is necessary in order to clarify whether a duly qualified examiner is of the opinion that the Veteran's schizophrenia is at least as likely as not related to his active duty service (or, as mentioned above, his service-connected conditions, to include his tinnitus).  See Barr, 21 Vet. App. 303, 311.

Finally, as to the Veteran's claim for a TDIU, it is inextricably intertwined with the claims of service connection being remanded, as any determination as to those issues will impact the Veteran's claim for a TDIU, Board action at this time would be premature.  Thus, the issue of entitlement to a TDIU will be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

On remand, updated VA treatment records should be obtained.  Any pertinent private treatment records that are not already associated with the Veteran's claims file should also be obtained, with the Veteran's assistance.

Accordingly, the case is REMANDED for the following action:

1. After furnishing the Veteran with a further 38 C.F.R. § 3.159(b) notice letter addressing, among other matters, the provisions of 38 C.F.R. § 3.310 (secondary service connection, in reference to the causal role of the service-connected tinnitus), obtain any outstanding treatment notes and associate them with the claims file.  All attempts to obtain these records should be documented in the claims folder, in compliance with applicable regulations concerning evidentiary development.

2.  Then schedule the Veteran for another VA examination regarding the nature and etiology of his lumbar spine conditions, to include whether they are secondary to his service-connected tinnitus.  The entire claims file and a copy of this REMAND must be provided to, and reviewed by, the examiner.  The examiner is requested to review and consider the January 1971 service treatment record noting low back pain, VA x-ray reports dated in March 2010 and February 2011 (reflecting mild scoliosis, anterior spondylolisthesis at L4, and facet hypertrophy), the Veteran's April 2010 DRO hearing transcript, his March 2009 written statements, the report of the most recent VA examination in August 2015, and the addendum opinion dated March 2017.  The examiner must provide a rationale for any conclusions reached.

(a)	Review VA x-ray reports dated in March 2010 and February 2011 (reflecting mild scoliosis, anterior spondylolisthesis at L4, and facet hypertrophy), and the report of the most recent VA examination in August 2015.  

(b)	Is the Veteran's diagnosed scoliosis a developmental defect or a developmental disease?  If the diagnosed scoliosis is a developmental defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service, to include as the result of being kicked in the back during basic training.  If the Veteran's scoliosis is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's period of active service.  

(c)	If the Veteran's scoliosis does not have a congenital origin, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service, to include as a result of the January 1971 treatment for back pain therein.

(d)	For all other diagnosed back disabilities, including anterior spondylolisthesis, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service, to include as a result of the January 1971 treatment for back pain therein.  Alternatively, provide an opinion as to whether such disability is at least as likely as not caused or aggravated by his service-connected tinnitus.

3.  Also, schedule the Veteran for another VA examination regarding the nature and etiology of the Veteran's heart conditions (an acute, subacute or old myocardial infarction and atherosclerotic cardiovascular disease, as diagnosed in the August 2015 VA heart examination), to include whether they are at least as likely as not (a 50 percent or greater probability) etiologically related to service, or incurred or aggravated as secondary to his service-connected tinnitus.  The examiner's attention is directed to the April 1973 separation examination documenting an "abnormal heart," as well as the Veteran's contentions of having a heart attack during active duty.  The entire claims file and a copy of this REMAND must be provided to, and reviewed by, the examiner.  The examiner is asked to review, in particular, the Veteran's testimony in the April 2010 hearing and the August 2015 VA heart examination.  The examiner must provide a rationale for any conclusions reached.

4.  Additionally, schedule the Veteran for another VA examination regarding the nature and etiology of the Veteran's psychiatric conditions (paranoid schizophrenia and polysubstance abuse in remission, as diagnosed in the July 2015 VA psychiatric examination).  Please provide opinions on the following:

(a)	For diagnosed schizophrenia, is it at least as likely as not (50 percent or greater probability ) that such disability had its onset in service or is otherwise related to service?  In addressing this question, please discuss whether the Veteran was in the prodromal stage of schizophrenia while on active duty.  Alternatively, please provide an opinion as to whether it is at least as likely as not that such disability was caused or aggravated by the service-connected tinnitus.

(b)	If the answer to question (a) is yes, please also opine as to whether diagnosed polysubstance abuse is at least as likely as not (1) proximately due to or (2) aggravated (permanently worsened beyond the natural progress of the disease) by schizophrenia.

The examiner must provide a rationale for any conclusions reached.

5.  Then, after ensuring complete compliance with the directives of this remand and taking all necessary steps to correct any noted deficiencies in the record, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

